DETAILED ACTION

Introduction
1.	This office action is in response to Applicant’s submission filed on 2/25/2021.   Claims 21-38 are pending in the application and have been examined.  Original Claims 1-20 were cancelled by the Preliminary Amendment filed February 25, 2021.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings filed on 2/25/2021 have been accepted and considered by the Examiner.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on February 21, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 21, 27, 28, 30, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over “Epoch Extraction from Linear Prediction Residual
for Identification of Closed Glottis Interval” (Ananthapadmanabha et al., hereinafter “Ana”) (cited in IDS) in view of U.S. Patent App. Pub. No. 7,042,986 (Lashley et al, hereinafter “Lash”), U.S. Patent App. Pub. No. 20170347207 (De Haan et al., hereinafter “De”), U.S. Patent No. 5,668,925 (Rothweiler et al, hereinafter “Roth”), and U.S. Patent No. 5,054,085 (Meisel et al, hereinafter “Meisel”).
With regard to Claim 21, Ana describes:
“A method for real-time pitch tracking by detection of glottal excitation epochs in a speech signal, the method comprising the steps of:
calculating a Hilbert envelope of the dynamic range compressed signal; (Equation 20, page 312) 
marking epochs and outputting pitch periods from the Hilbert envelope, (Section V(A) Extraction of Glottal Pulses, page 315)
Section V(A) Extraction of Glottal Pulses, page 315)”
However, Ana does not describe:
“applying a dynamic range compression on the speech signal to obtain a dynamic range compressed signal;
calculating a peak envelope and a smoothed peak envelope from the Hilbert envelope to retain saliency of the epochs and reduce residual ripples in the Hilbert envelope; and
obtaining a saliency-enhanced peak envelope by processing the smoothed peak envelope to emphasize the points with high rate of change; and
applying amplitude-duration thresholding on the saliency- enhanced peak envelope, with an amplitude threshold and a duration threshold, to mark the epochs and output the pitch periods.”
However, Lash describes:
applying a dynamic range compression on the speech signal to obtain a dynamic range compressed signal; (An input compressor performs dynamic range compression on the input, column 6, line 60 to column 7, line 7.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the dynamic range compression of Lash into the system of Ana to allow amplification of softer sounds without excessively amplifying louder sounds, as described in column 6, line 60 to column 7, line 7 of Lash.
Lash does not describe:

obtaining a saliency-enhanced peak envelope by processing the smoothed peak envelope to emphasize the points with high rate of change; and
applying amplitude-duration thresholding on the saliency- enhanced peak envelope, with an amplitude threshold and a duration threshold, to mark the epochs and output the pitch periods.”
However, De describes:
“calculating a peak envelope and a smoothed peak envelope from the Hilbert envelope to retain saliency of the epochs and reduce residual ripples in the Hilbert envelope; (Paragraph 122 describes that envelope estimator unit determines a peak envelope (the maximum detection).  Paragraph 127 describes smoothing the data (the smoothed peak envelope))
obtaining a saliency-enhanced peak envelope by processing the smoothed peak envelope to emphasize the points with high rate of change; (Paragraph 129 describes a differentiator to emphasize points with a high rate of change)”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the peak envelope, smoothed peak envelope, and saliency-enhanced peak envelope of De into the system of Ana in view of Lash to avoid overshoot at the output, as described in paragraph 156 of De.
De does not describe:

However, column 8, lines 11-43 of Roth describe marking pitch periods and epochs using an amplitude threshold.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the amplitude threshold of Roth into the system of Ana in view of Lash and De to provide additional accuracy, as described in column 8, lines 34-35 of Roth.
Roth does not describe “applying [[amplitude-]]duration thresholding on the saliency-enhanced peak envelope, with [[an amplitude threshold and]] a duration threshold, to mark the epochs and output the pitch periods.”
However, column 7, lines 46-61 of Meisel describe marking pitch periods and epochs using a time threshold.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the time threshold of Meisel into the system of Ana in view of Lash, De, and Roth to minimize the need for post-processing to correct the output, as described in column 7, lines 60-61 of Meisel.
With regard to Claim 27, Ana describes: 
“outputting an impulse as epoch at each epoch marking and simultaneously outputting the inter-epoch interval as the pitch period.”  (Section V(A) Extraction of Glottal Pulses, page 315 and Figure 9)
Ana does not explicitly describe “wherein applying the amplitude-duration thresholding to the saliency-enhanced peak envelope, with the amplitude threshold and the duration threshold comprises: marking a point as an epoch for the saliency-
However, column 8, lines 11-43 of Roth describe marking pitch periods and epochs using an amplitude threshold.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the amplitude threshold of Roth into the system of Ana in view of Lash and De to provide additional accuracy, as described in column 8, lines 34-35 of Roth.
Roth does not describe “marking a point as an epoch for the saliency-enhanced peak envelope that exceeds [[the amplitude threshold and]] the time interval since the last detected epoch exceeds the duration threshold.”
In this regard, column 7, lines 46-61 of Meisel describe marking pitch periods and epochs using a time threshold.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the time threshold of Meisel into the system of Ana in view of Lash, De, and Roth to minimize the need for post-processing to correct the output, as described in column 7, lines 60-61 of Meisel.
With regard to Claim 28, Ana does not explicitly describe “obtaining the saliency-enhanced peak envelope by processing the smoothed peak envelope comprises differentiating the smoothed peak envelope.”
However, paragraph 29 of De describes a differentiator that differentiates the smoothed data to enhance peaks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include differentiator of De into the system of Ana in view of Lash to avoid overshoot at the output, as described in paragraph 156 of De.

“A system for real-time pitch tracking by detection of glottal excitation epochs in a speech signal, the system comprising:
a Hilbert envelope calculation module configured to calculate a Hilbert envelope of the dynamic range compressed signal; (Equation 20, page 312)
an epoch marking and pitch detection module to process the Hilbert envelope for marking epochs and outputting pitch periods. (Section V(A) Extraction of Glottal Pulses, page 315)
a saliency detector module configured to mark epochs and output pitch periods from the smoothed peak envelope by detection of a saliency, (Section V(A) Extraction of Glottal Pulses, page 315)”
Ana does not explicitly describe:
a dynamic range compression module configured to apply a dynamic range compression on the speech signal to obtain a dynamic range compressed signal;
wherein the epoch marking and pitch detection module comprises:
a dynamic peak detector module configured to obtain a peak envelope from the Hilbert envelope;
a nonlinear smoother module configured to calculate a smoothed peak envelope from the peak envelope; and
wherein the saliency detector module comprises:
a saliency enhancer module configured to obtain a saliency-enhanced peak envelope by processing the smoothed peak envelope to emphasize the points with high rate of change;

However, Lash describes:
a dynamic range compression module configured to apply a dynamic range compression on the speech signal to obtain a dynamic range compressed signal; (An input compressor performs dynamic range compression on the input, column 6, line 60 to column 7, line 7.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the dynamic range compression of Lash into the system of Ana to allow amplification of softer sounds without excessively amplifying louder sounds, as described in column 6, line 60 to column 7, line 7 of Lash.
Lash does not describe:
“a dynamic peak detector module configured to obtain a peak envelope from the Hilbert envelope;
a nonlinear smoother module configured to calculate a smoothed peak envelope from the peak envelope; and
a saliency enhancer module configured to obtain a saliency-enhanced peak envelope by processing the smoothed peak envelope to emphasize the points with high rate of change;
an amplitude-duration thresholding module configured to apply amplitude-duration thresholding on the saliency-enhanced peak envelope, with an amplitude threshold and a duration threshold, to mark the epochs and output the pitch periods.”

“a dynamic peak detector module configured to obtain a peak envelope from the Hilbert envelope; (Paragraph 122 describes that envelope estimator unit determines a peak envelope (the maximum detection).)  
a nonlinear smoother module configured to calculate a smoothed peak envelope from the peak envelope; (Paragraph 127 describes smoothing the data (the smoothed peak envelope))
a saliency enhancer module configured to obtain a saliency-enhanced peak envelope by processing the smoothed peak envelope to emphasize the points with high rate of change; (Paragraph 129 describes a differentiator to emphasize points with a high rate of change)”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the peak envelope, smoothed peak envelope, and saliency-enhanced peak envelope of De into the system of Ana in view of Lash to avoid overshoot at the output, as described in paragraph 156 of De.
De does not describe:
“an amplitude-duration thresholding module configured to apply amplitude-duration thresholding on the saliency-enhanced peak envelope, with an amplitude threshold and a duration threshold, to mark the epochs and output the pitch periods.”
However, column 8, lines 11-43 of Roth describe marking pitch periods and epochs using an amplitude threshold.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the 
Roth does not describe “an [[amplitude-]]duration thresholding module configured to apply [[amplitude-]]duration thresholding on the saliency-enhanced peak envelope, with [[an amplitude threshold and]] a duration threshold, to mark the epochs and output the pitch periods.”
However, column 7, lines 46-61 of Meisel describe marking pitch periods and epochs using a time threshold.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the time threshold of Meisel into the system of Ana in view of Lash, De, and Roth to minimize the need for post-processing to correct the output, as described in column 7, lines 60-61 of Meisel.
With regard to Claim 36, Ana describes “outputting an impulse as epoch at each epoch marking and simultaneously outputting the inter-epoch interval as the pitch period.” (Section V(A) Extraction of Glottal Pulses, page 315 and Figure 9)
Ana does not explicitly describe “the amplitude-duration thresholding module is configured to apply amplitude-duration thresholding on the saliency-enhanced peak envelope to obtain the epochs and the pitch periods, by marking a point as an epoch if the saliency-enhanced peak envelope exceeds the amplitude threshold and the time interval since the last detected epoch exceeds the duration threshold.”
However, column 8, lines 11-43 of Roth describe marking pitch periods and epochs using an amplitude threshold.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the 
Roth does not describe “marking a point as an epoch for the saliency-enhanced peak envelope that exceeds [[the amplitude threshold and]] the time interval since the last detected epoch exceeds the duration threshold.”
In this regard, column 7, lines 46-61 of Meisel describe marking pitch periods and epochs using a time threshold.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the time threshold of Meisel into the system of Ana in view of Lash, De, and Roth to minimize the need for post-processing to correct the output, as described in column 7, lines 60-61 of Meisel.
With regard to Claim 37, Ana does not explicitly describe “the saliency enhancer module is configured to obtain the saliency-enhanced peak envelope by differentiating the smoothed peak envelope.”
However, paragraph 29 of De describes a differentiator that differentiates the smoothed data to enhance peaks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include differentiator of De into the system of Ana in view of Lash to avoid overshoot at the output, as described in paragraph 156 of De.

7.	Claims 22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ana in view of Lash, De, Roth, and Meisel and further in view of “Time-Compression Overlap Add: Description and Implementation” (Harrison et al., hereinafter “Harrison”).

“wherein applying the dynamic range compression comprises applying a feed-forward compression, wherein applying the feed-forward compression comprises:
calculating a short-time average magnitude of the speech signal to obtain a magnitude envelope;
calculating a compressed envelope from the magnitude envelope;
calculating a gain from the magnitude envelope and the compressed envelope;
delaying the speech signal by a delay to obtain a delayed speech signal, wherein the delay is equal to the delay introduced in obtaining the magnitude envelope; and
obtaining the dynamic range compressed signal from the delayed speech signal and the gain.”
However, Harrison describes a time compression overlap add algorithm, which includes:
“wherein applying the dynamic range compression comprises applying a feed-forward compression, wherein applying the feed-forward compression comprises:
calculating a short-time average magnitude of the speech signal to obtain a magnitude envelope; (Equation 5, page 65 s(j) is the magnitude envelope based on speech signal m(k), the windowing process creates an averaging effect.)
calculating a compressed envelope from the magnitude envelope; (s(t) is a compressed envelope (Page 65), compressed at f2 = (M/R)f1 (Caption of Figure 1))

    PNG
    media_image1.png
    114
    780
    media_image1.png
    Greyscale

calculating a gain from the magnitude envelope and the compressed envelope; (The gain is M/R. (Page 65))

    PNG
    media_image2.png
    107
    754
    media_image2.png
    Greyscale

delaying the speech signal by a delay to obtain a delayed speech signal, wherein the delay is equal to the delay introduced in obtaining the magnitude envelope; and (The delay is equal to (M-R)/f2. (Page 66))

    PNG
    media_image3.png
    152
    778
    media_image3.png
    Greyscale

obtaining the dynamic range compressed signal from the delayed speech signal and the gain.” (The dynamic range compressed signal is computed in Equation 19 (Page 66))

    PNG
    media_image4.png
    172
    761
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    117
    768
    media_image5.png
    Greyscale

With regard to Claim 31, Ana in view of Lash, De, Roth, and Meisel does not explicitly describe:
 the dynamic range compression module applies a feed-forward compression, wherein the dynamic range compression module comprises:
a magnitude envelope estimation module configured to calculate a short-time average magnitude of the speech signal to obtain a magnitude envelope;
a compressed envelope calculation module configured to calculate a compressed envelope from the magnitude envelope;
a gain calculator module configured to calculate a gain from the magnitude envelope and the compressed envelope;
a first delay module for delaying the speech signal by a delay to obtain a delayed speech signal, wherein the delay is equal to the delay introduced in obtaining the magnitude envelope; and
a multiplier module for obtaining the dynamic range compressed signal from the delayed speech signal and the gain.

“the dynamic range compression module applies a feed-forward compression, wherein the dynamic range compression module comprises:
a magnitude envelope estimation module configured to calculate a short-time average magnitude of the speech signal to obtain a magnitude envelope; (Equation 5, page 65 s(j) is the magnitude envelope based on speech signal m(k), the windowing process creates an averaging effect.)
a compressed envelope calculation module configured to calculate a compressed envelope from the magnitude envelope; (s(t) is a compressed envelope (Page 65), compressed at f2 = (M/R)f1 (Caption of Figure 1))

    PNG
    media_image1.png
    114
    780
    media_image1.png
    Greyscale

a gain calculator module configured to calculate a gain from the magnitude envelope and the compressed envelope; (The gain is M/R. (Page 65))

    PNG
    media_image2.png
    107
    754
    media_image2.png
    Greyscale

a first delay module for delaying the speech signal by a delay to obtain a delayed speech signal, wherein the delay is equal to the delay introduced in obtaining the magnitude envelope; and (The delay is equal to (M-R)/f2. (Page 66))

    PNG
    media_image3.png
    152
    778
    media_image3.png
    Greyscale
 
a multiplier module for obtaining the dynamic range compressed signal from the delayed speech signal and the gain.” (The dynamic range compressed signal is computed in Equation 19 (Page 66))

    PNG
    media_image4.png
    172
    761
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the overlap add algorithm of Harrison into the system of Ana in view of Lash, De, Roth, and Meisel to compress the channel in frequency while expanding the received signal in time, as described on page 66 of Harrison.

    PNG
    media_image5.png
    117
    768
    media_image5.png
    Greyscale



s 23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ana in view of Lash, De, Roth, and Meisel and further in view of U.S. Patent No. 7,376,204 (Music).
With regard to Claim 23, Ana in view of Lash describes “obtaining a Hilbert transformed signal of the dynamic range compressed signal” Lash describes that an input compressor performs dynamic range compression on the input, column 6, line 60 to column 7, line 7.  Ana describes taking a Hilbert transform of a signal in equation 20.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the dynamic range compression of Lash into the system of Ana to allow amplification of softer sounds without excessively amplifying louder sounds, as described in column 6, line 60 to column 7, line 7 of Lash.
Ana in view of Lash, De, Roth, and Meisel does not explicitly describe:
“delaying the dynamic range compressed signal by a delay to obtain a delayed dynamic range compressed signal, wherein the delay is equal to the delay introduced in obtaining the Hilbert transformed signal;
calculating the square of the Hilbert transformed signal to obtain a squared Hilbert transformed signal;
calculating the square of the delayed dynamic range compressed signal to obtain a squared delayed dynamic range compressed signal; and
adding the squared Hilbert transformed signal and the squared delayed dynamic range compressed signal to obtain the Hilbert envelope.”
However, Music describes:
Delay 204, Figure 2 and column 2, line 58.)
calculating the square of the Hilbert transformed signal to obtain a squared Hilbert transformed signal; (Column 2, lines 61-62)
calculating the square of the delayed dynamic range compressed signal to obtain a squared delayed dynamic range compressed signal; (Column 2, lines 62-63) and
adding the squared Hilbert transformed signal and the squared delayed dynamic range compressed signal to obtain the Hilbert envelope.”  (Column 2, lines 60-61)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the calculations of Music into the system of Ana in view of Lash, De, Roth, and Meisel to reduce complexity of the device, as described in column 1, line 17 of Music.
With regard to Claim 32, Ana in view of Lash describes “a Hilbert transformer module configured to obtain a Hilbert transformed signal of the dynamic range compressed signal.” Lash describes that an input compressor performs dynamic range compression on the input, column 6, line 60 to column 7, line 7.  Ana describes taking a Hilbert transform of a signal in equation 20.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the dynamic range compression of Lash into the system of Ana to allow amplification of softer sounds without excessively amplifying louder sounds, as described in column 6, line 60 to column 7, line 7 of Lash.
Ana in view of Lash, De, Roth, and Meisel does not explicitly describe:
Delay 204, Figure 2 and column 2, line 58.)
a first squaring module for calculating the square of the Hilbert transformed signal to obtain a squared Hilbert transformed signal; (Column 2, lines 61-62)
a second squaring module for calculating the square of the delayed dynamic range compressed signal to obtain a squared delayed dynamic range compressed signal; (Column 2, lines 62-63) and 
an adder module for adding the squared Hilbert transformed signal and the squared delayed dynamic range compressed signal to obtain the Hilbert envelope. (Column 2, lines 60-61)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the calculations of Music into the system of Ana in view of Lash, De, Roth, and Meisel to reduce complexity of the device, as described in column 1, line 17 of Music.

9.	Claims 24 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ana in view of Lash, De, Roth, and Meisel and further in view of U.S. Patent App. Pub. No. 20170032803 (Pandey et al., hereinafter “Pandey”).
With regard to Claim 24, Ana in view of Lash, De, Roth, and Meisel does not explicitly describe “calculating the peak envelope of the Hilbert envelope comprises updating a peak and a valley of the Hilbert envelope, using recursive relations with fast 
With regard to Claim 33, Ana in view of Lash, De, Roth, and Meisel does not explicitly describe “the dynamic peak detector module is configured to calculate the peak envelope of the Hilbert envelope, by updating a peak and a valley of the Hilbert envelope, using recursive relations with fast rise and slow fall rates.”  However, paragraph 40 of Pandey describes updating peaks and valleys using recursive relations.  Paragraph 41 and Claim 5 describe that rise and fall times are selected for fast detection and low ripple. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include peak updating of Pandey into the system of Ana in view of Lash, De, Roth, and Meisel to provide fast detection and low ripple, as described in paragraph 41 of Pandey.

10.	Claims 25 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ana in view of Lash, De, Roth, and Meisel and further in view of “High Density Noise Removal By Using Cascading Algorithms” (Dash et al., hereinafter “Dash”).
With regard to Claim 25, Ana in view of Lash, De, Roth, and Meisel does not explicitly describe “the nonlinear smoothing is carried out by applying a two-stage median-mean filtering on the peak envelope to obtain the smoothed peak envelope.”


    PNG
    media_image6.png
    294
    793
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the cascaded mean and median filters of Dash into the system of Ana in view of Lash, De, Roth, and Meisel to efficiently remove noise at low, medium, and high levels, as described on the first page of Dash.

    PNG
    media_image7.png
    148
    770
    media_image7.png
    Greyscale

With regard to Claim 34, Ana in view of Lash, De, Roth, and Meisel does not explicitly describe “the nonlinear smoother module is configured to carry out nonlinear smoothing by applying a two-stage median-mean filtering on the peak envelope to obtain the smoothed peak envelope.”
However, the first page of Dash describes cascaded Median and Mean filters in Section I. Introduction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the cascaded mean .

11.	Claims 29 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ana in view of Lash, De, Roth, and Meisel and further in view of U.S. Patent No. 6,901,353 (Huang).
With regard to Claim 29, Ana in view of Lash, De, Roth, and Meisel does not explicitly describe “obtaining the saliency-enhanced peak envelope by processing the smoothed peak envelope comprises applying a Teager energy operator on the smoothed peak envelope.”
However, column 9, line 37 to column 10, line 6 of Huang describes using a Teager energy operator on a Hilbert envelope to find the instantaneous frequency (take the derivative).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the Teager energy operator of Huang into the system of Ana in view of Lash, De, Roth, and Meisel to take advantage of its super localization property, as described at column 10, line 1 of Huang.
With regard to Claim 38, Ana in view of Lash, De, Roth, and Meisel does not explicitly describe “the saliency enhancer module is configured to obtain the saliency-enhanced peak envelope by applying a Teager energy operator on the smoothed peak envelope.”
However, column 9, line 37 to column 10, line 6 of Huang describes using a Teager energy operator on a Hilbert envelope to find the instantaneous frequency (take .
Allowable Subject Matter
12.	Claims 26 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
13.	The following is an examiner’s statement of reasons for allowance: the cited art does not teach or suggest “calculating the duration threshold as half of the mean of the preceding ten pitch periods which are lying within a set range of 2 - 15 ms, and applying a lower limit of 2 ms” as recited in Claim 26 and in a corresponding manner in Claim 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 10,453,479 (Wilhelms-Tricarico et al.) describes a device that also determines pitch periods using Hilbert envelopes.
U.S. Patent App. Pub. No. 20100070283 (Kato et al.) describes a device that also performs dynamic range compression and generates envelopes.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD TRACY JR./Examiner, Art Unit 2656                                                                                                                                                                                                        	
/EDGAR X GUERRA-ERAZO/            Primary Examiner, Art Unit 2656